DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5 of U.S. Patent No. 10,837,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely a method of using the apparatus claims of US 10,837,674.
It is noted that in reference to the instant claims 1-7, the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121  does not apply because:

The claims of the instant application under examination and claims of the other application/patent are not consonant with the restriction requirement made by the examiner, since the claims (of the other application) have been changed in material respects from the claims at the time the requirement was made. In order for consonance to exist, the line of demarcation between the independent and distinct inventions identified by the examiner in the requirement for restriction must be maintained. 916 F.2d at 688, 16 USPQ2d at 1440.
 Note that the claims in US 10,837,674 were amended during prosecution to add limitations requiring use of the device during a load shedding period and specifically, claim 1 was “extensively amended”, and restricted to a power switching system (arguably a combined method and apparatus) to prevent the propagation of harmful bacteria in a top portion of a tank of an electric water heater during a load shedding period.  The instant claims read on the method of preventing the propagation of harmful bacteria in a top portion of a tank of an electric water heater during a load shedding period  The Requirement for Restriction in the parent application 15/330404 was supported by the fact that the claimed apparatus was able to be used “before” a load shedding period.  

	INSTANT CLAIM					Patened Claim

1. A method of preventing water within a tank of an electric water heater to drop below a safe temperature, during a load shedding period, other than a full emergency grid failure, by a power provider whereby to prevent the propagation of harmful bacteria in a top portion of said tank, said method comprising the steps of: i) continuously sensing water temperature in a top portion of said tank, ii) feeding temperature signals to a control device by said sensor for detecting the temperature of water in said top portion of said tank, and iii) communicating a response signal to said power provider when said control device receives an information signal from said power provider to shut down said water heater for a shut down time period, said response signal communicating that said water heater will not shut down in an event when said temperature signal is inferior to a predetermined desired temperature in said top portion of said tank, and iv) automatically shutting down said water heater when said temperature signal attains said desirable temperature during said shut down period.{implied by “inferior” temperature control}

1. A safety power switching system for connecting power to an electric water heater before or during a load shedding period by a power provider to prevent water within a tank of said water heater to drop below a safe temperature during said load shedding period, other than a full emergency grid failure by a power provider whereby to prevent the propagation of harmful bacteria in a top portion of said tank, said system comprising a control device to connect electrical power to said water heater through a power switch connected to a power supply line, said control device having a programmed function for communication with said power provider through a communication link, a temperature sensor secured to an outer surface of said tank in a mid-to-top section of said tank for sensing water temperature in an upper portion of a said tank of said water heater and feeding temperature signals to said control device representative of water temperature in said upper portion of said tank; said control device communicating an information signal to said power provider, during said load shedding period, that said water heater will be connected to power upon said control device detecting a predetermined temperature signal value of about 140 degrees F. from said sensor which is inferior to a desirable temperature in said upper portion of said tank during said load shedding period, said power switch being enabled by said control device during one of said load shedding period and a prolonged power cut-off due to a malfunction of an associated smart control device causing water within said tank upper portion to drop in temperature below said predetermined temperature, said control device being a smart control device operating said water heater and having inputting means accessible to a user person, said communication link being established through said smart control device which is in communication with said power provider, said smart control device operating said power switch to close during power failure occurrences other than by said power provider.

2. The method as claimed in claim 1 wherein said step (i) comprises securing a temperature sensor to an outer surface of said tank at said top portion of said tank to sense the temperature of said tank at said top portion and which temperature is representative of the temperature of water within said tank in said top portion, said temperature sensor communicating temperature signals to said control device through a communication link.

2. The safety system as claimed in claim 1 wherein said power from said power switch is disconnected from said uppermost resistive heating element by a pre-set high temperature setting of a thermostat control associated with said uppermost resistive heating element.


3. The method as claimed in claim 2 wherein after step (iii) there is further provided the step of causing a power switch connected to an uppermost resistive heating element of said electric water heater to connect power to said uppermost resistive heating element when said control device detects a temperature signal value below a predetermined desired temperature value.

3. The safety power switching system as claimed in claim 1 wherein said communication link being is established through said smart control device which is in communication with said power provider.

4. The method as claimed in claim 3 wherein there is further provided the step of automatically disabling said power switch when said predetermined desirable temperature has been sensed by said temperature sensor. {implied by the nature of a thermostat}


5. The safety system as claimed in claim 1 wherein said temperature sensor is secured for direct contact with said outer surface of said tank by a strapping harness.



6. The method as claimed in claim 1 wherein said step (iii) comprises communicating said response signal by a smart control device associated with said water heater and wherein said control device is a switch control device which operates a power switch to connect power from a power source to an uppermost resistive heating element of said water heater.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flohr (US 20140037275A1) in view of Ghent (US 6861621). 
	Flohr discloses in reference to claim:
1. A method of preventing water within a tank of an electric water heater to drop below a safe temperature (see [0275] below), during a load shedding period (see [0245] below) , other than a full emergency grid failure, by a power provider whereby to prevent the propagation of harmful bacteria in a top portion of said tank, said method comprising the steps of:
 i) continuously sensing water temperature in a top portion of said tank, {In particular, the first temperature sensor 3545 is configured to measure the temperature of water in the uppermost portion of the single water heater 3405} 
ii) feeding temperature signals to a control device by said sensor for detecting the temperature of water in said top portion of said tank, {[0243] An indication of each of these temperatures can be provided to the load control module 2900, which may in turn forward the temperature values to the remote system 105 for use in remotely controlling the water heating units in the single water heater 3405 as part of the overall system in addressing imbalances in the power grid. It will be understood that, in some embodiments according to the invention, more or fewer temperature sensors may be used.} and 
and iv) automatically shutting down said water heater when said temperature signal attains said desirable temperature during said shut down period (nature of a thermostat).

 [0245] The second switch 3530 is configured to switchably couple the first leg L1 away from both of the water heating units responsive to a load shed indication from the remote system 105 via the network 115. Accordingly, in the load shed mode, the second switch 3550 can switch the first leg L1 to an open output terminal so that the first leg L1 is blocked from both the first and second water heating units 3420 and 3425. In the load shed mode, therefore, the remote system 105 can completely disable operation of the single water heater 3405 when the remote system 105 determines, for example, that the single water heater 3405 should be completely removed from the power grid.
[0275] In still further embodiments according to the invention, the remote system 105 may configure the third switch 3940 to periodically switch power from the second thermostat control relay 3541 to the third thermostat control relay 3542 to maintain a minimum temperature in the water tank to, for example, reduce the likelihood of harmful bacteria growth in the water tank due to the water temperature in the tank becoming too low for an extended period.  
[0200] In still further embodiments according to the present invention, a single water heater having at least two heating elements can be configured for separate remote management by the electrical service provider. In some embodiments according to the invention, the electrical service provider can configure an upper heating element in the water heater to operate under the control of an upper thermostat control relay to heat the water in an upper portion of the water heater. In contrast, a lower heating element is disabled from heating the water in a lower portion of the water heater. When desired, however, the electrical service provider can remotely activate the lower heating element, separate from the upper heating element, to heat the water in the lower portion. The upper heating element can, therefore, be used to provide hot water to the customer location relatively quickly by heating just the upper portion, whereas the lower heating element can be used to store energy in the form of hot water. Additionally, heating the lower portion of the water can provide additional hot water to the customer location, which otherwise may have been heated at times when demand would have been greater.
[0219] It will be understood the processor circuit 2915 may maintain the operation of the load control module 2900 to enable the lower heating element 2965 until the lower thermostat relay 2955 removes power from the other terminal of the lower heating element 2965 once the water in the lower portion of the tank reaches the threshold temperature associated with the thermostat relay 2955. It will be further understood the processor circuit 2915 can determine when the lower heating element 2965 has been disabled by the lower thermostat relay 2955 by monitoring current flow associated with a portion of the power L2 coupled to the lower heating element 2965. Still further, in some embodiments according to the invention, the water heater 2901 may provide an external signal from the upper thermostat relay 2950 and/or the lower thermostat relay 2955 indicating the respective thermostat has disabled the respective heating element 2945 and 2965. Accordingly, the processor circuit 2915 can alert the electrical service provider that the lower portion of the tank has reached capacity for storage of excess power.

	Flohr does not explicitly disclose: 
iii) communicating a response signal to said power provider when said control device receives an information signal from said power provider to shut down said water heater for a shut down time period, said response signal communicating that said water heater will not shut down in an event when said temperature signal is inferior to a predetermined desired temperature in said top portion of said tank.
	Note that Flohr discusses the need to maintain a minimum temperature in the water tank to reduce the likelihood of harmful bacteria growth in the water tank due to the water temperature in the tank becoming too low for an extended period.  
	Ghent discloses a water heater system including an automatic control means wherein there may be a situation where this automatic control needs to be augmented or bypassed by a demand request. The water heater system 100 may include an automatic override switch 308. The automatic override switch 308 may be a temperature-sensitive bimetallic disk type switch, such as a snap disk, that may close on temperature fall to bypass the signals from automatic controller provided by a utility company.
	Ghent therefore discloses it to be known to override automatic control by the utility company based on a demand/need for heating.
	One of skill in the art would find it obvious to modify the Flohr device to include an automatic control override means as suggested by Ghent, such that when a sensed temperature falls below a threshold value, the heating of the water can continue regardless of automatic control of the utility. Note that the continued use of electricity reads as a signal sent to the utility that said water heater will not shut down in an event when said temperature signal is inferior to a predetermined desired temperature in said top portion of said tank.


2. The method as claimed in claim 1 wherein said step (i) comprises securing a temperature sensor to an outer surface of said tank at said top portion of said tank to sense the temperature of said tank at said top portion and which temperature is representative of the temperature of water within said tank in said top portion, said temperature sensor communicating temperature signals to said control device through a communication link.
	Regarding the use of a thermostatic device, or temperature sensor, it is well known in the art of water heating that either the temperature of the water in the tank can be measured directly, or the temperature of the tank can be measured and correlated to the temperature of the water within the tank.  One of skill in the art would find it obvious under at least KSR rationale A, C or D to secure a temperature sensor to an outer surface of said tank at said top portion of said tank to sense the temperature of said tank at said top portion and to correlate said sensed temperature to the temperature of water within said tank in said top portion, said temperature sensor communicating temperature signals to said control device through a communication link (electrical connection).


3. The method as claimed in claim 2 wherein after step (iii) there is further provided the step of causing a power switch connected to an uppermost resistive heating element of said electric water heater to connect power to said uppermost resistive heating element when said control device detects a temperature signal value below a predetermined desired temperature value.  
	Flohr discloses a thermostatic switch control device to provide power to the heating element when said control device detects a temperature signal value below a predetermined desired temperature value.  This is the general nature of thermostatic control.


4. The method as claimed in claim 3 wherein there is further provided the step of automatically disabling said power switch when said predetermined desirable temperature has been sensed by said temperature sensor. 
Flohr discloses a thermostatic switch control device to cut power to the heating element when said control device detects a temperature signal value at/above a predetermined desired temperature value.  This is the general nature of thermostatic control.

5. The method as claimed in claim 1 wherein said step (i) comprises continuously monitoring the temperature of a thermostat secured to an uppermost resistive heating element of said water heater.
Flohr discloses a thermostatic switch control device to continuously monitor the temperature at or near the top of the tank. This is the general nature of thermostatic control.


6. The method as claimed in claim 1 wherein said step (iii) comprises communicating said response signal by a smart control device associated with said water heater and wherein said control device is a switch control device which operates a power switch to connect power from a power source to an uppermost resistive heating element of said water heater.  
	Note that Flohr discusses the need to maintain a minimum temperature in the water tank to reduce the likelihood of harmful bacteria growth in the water tank due to the water temperature in the tank becoming too low for an extended period.  
	Ghent discloses a water heater system including an automatic control means wherein there may be a situation where this automatic control needs to be augmented or bypassed by a demand request. The water heater system 100 may include an automatic override switch 308. The automatic override switch 308 may be a temperature-sensitive bimetallic disk type switch, such as a snap disk, that may close on temperature fall to bypass the signals from automatic controller provided by a utility company.
	Ghent therefore discloses it to be known to override automatic control by the utility company based on a demand/need for heating.  Note both Flohr and Ghent disclose the use of smart control devices, and further switch devices to connect and disconnect power to at least the upper heating element. 
	One of skill in the art would find it obvious to modify the Flohr device to include an automatic control override means as suggested by Ghent, including a power switch such that when a sensed temperature falls below a threshold value, the heating of the water by the top heating element can continue regardless of automatic control of the utility. Note that the continued use of electricity reads as a signal sent to the utility that said water heater will not shut down in an event when said temperature signal is inferior to a predetermined desired temperature in said top portion of said tank.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761